Exhibit 10.15
 
 


 
FIRST AMENDMENT TO SUBSCRIPTION AGREEMENT


THIS FIRST AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTES (“Amendment”),
dated as of April 8, 2014 (the “First Amendment Effective Date”), is entered
into by and between NUVEL HOLDINGS, INC., a corporation organized under the laws
of Florida (the “Company”), and the undersigned subscriber of the Company’s
Secured Convertible Promissory Note (the “Secured Note”) originally issued in
connection with the Company’s offering of up to $1,000,000 in Secured Notes,
together with warrants granting the Subscriber the right to purchase a number of
shares of the Company’s common stock (the “Warrant”) pursuant to the
Subscription Agreement, dated November 21, 2012 (the “Subscription Agreement”).
 
RECITALS:


A.           The Company and the Subscriber desires to amend certain provisions
of the Subscription Agreement and the Warrant.
 
B.           Pursuant to Section 13(j) of the Subscription Agreement, such
provisions of the Subscription Agreement and other Transaction Documents may be
modified, amended or waived with the written consent of the holders of a
majority of the then outstanding principal amount of the Secured Notes which
must include Alpha Capital Anstalt (“ACA”) for so long ACA still holds not less
than $100,000 of the Secured Note.
 
C.           The undersigned Subscriber (i.e. ACA) is the owner and holder of
Secured Note in the outstanding original principal amount of $500,000, which
represents 96.15% of the total aggregate outstanding principal amount of all
Secured Notes, and is willing to consent to such amendments, upon and subject to
the terms and provisions specified herein.
 
D.           The holders of the Secured Notes have entered into a First
Amendment to the Secured Notes as of the date hereof (the “Notes Amendment”).
 
E.           The Subscriber has caused the Collateral Agent to enter into a
First Amendment to the Security Agreement as of the date hereof (the “Security
Agreement Amendment”).
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby consent and agree to amend each of the
Secured Notes as follows:
 
ARTICLE 1
 
Definitions
 
Section 1.1 Definitions.  Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the
Subscription Agreement.
 
ARTICLE 2
 
Amendments to Subscription Agreement
 
Section 2.1 Amendments Section 5 (Company Representations and Warranties).
Effective as of the First Amendment Effective Date, Section 5 of the
Subscription Agreement is hereby amended to read in its entirety as follows:
 
 
 
 
 


First Amendment to Subscription Agreement - Page 1
 
 

--------------------------------------------------------------------------------

 


 

 
 
(a)     The definition of “Material Adverse Effect” included in subsection (a)
of Section 5 is hereby amended to read in its entirety as follows:
 
For purposes of this Agreement, a “Material Adverse Effect” shall mean a
material adverse effect on the financial condition, results of operations,
properties or business of the Company and its Subsidiaries taken as a whole;
provided however, that none of the following shall be deemed in and of
themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (i) any change, event, state of facts or
development generally affecting the general political, economic or business
conditions of the United States; (ii) any change, event, state of facts or
development generally affecting the medical device industry; (iii) acts of war
(whether or not declared), the commencement, continuation or escalation of a
war, acts of armed hostility, sabotage or terrorism or other international or
national calamity or any material worsening of such conditions; or (iv) changes
in laws or GAAP after date hereof or interpretation thereof.
 
(b)     The first sentence of subsection (j) of Section 5 is hereby amended to
read in its entirety as follows, and a Schedule 5(j) shall be added to the
Subscription Agreement in the form of Schedule 5(j) hereto:
 
As of the date of this Agreement and the Closing Date, the Reports and Other
Written Information contain all material information relating to the Company and
its operations and financial condition as of their respective dates required to
be disclosed therein, except as disclosed on Schedule 5(j).
 
(c)     Subsection (p) of Section 5 is hereby amended to read in its entirety as
follows, and a Schedule 5(p) shall be added to the Subscription Agreement in the
form of Schedule 5(p) hereto:
 
No Undisclosed Events or Circumstances.  Since December 31, 2011, except as
disclosed in the Reports and Schedule 5(p), no event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
operations or financial condition, that, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed in the
Reports.
 
(d)     Subsection (u) of Section 5 is hereby amended to read in its entirety as
follows, and a Schedule 5(u) shall be added to the Subscription Agreement in the
form of Schedule 5(u) hereto:
 
Reporting Company/Shell Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and has a class of securities registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, except as set forth on Schedule 5(u), the Company has timely filed all
reports and other materials required to be filed thereunder with the Commission
during the preceding twelve months.  As of the Closing Date, the Company is not
a “shell company” as this term is employed in Rule 144 under the 1933 Act.
 
(e)     Subsection (v) of Section 5 is hereby amended to read in its entirety as
follows, and a Schedule 5(v) shall be added to the Subscription Agreement in the
form of Schedule 5(v) hereto:
 
Listing.  Except as set forth on Schedule 5(v), the Company’s Common Stock is
quoted on the OTCQB of the OTC Market Groups, Inc. (“OTCQB”) under the symbol
NUVL.  Except as set forth on Schedule 5(v), the Company has not received any
pending oral or written notice that its Common Stock is not eligible nor will
become ineligible for quotation on the OTCQB nor that its Common Stock does not
meet all requirements for the continuation of such quotation.
 
 
 
 

 
First Amendment to Subscription Agreement - Page 2
 
 

--------------------------------------------------------------------------------

 


 

 
 
(f)     Subsection (z) of Section 5 is hereby amended to read in its entirety as
follows, and a Schedule 5(z) shall be added to the Subscription Agreement in the
form of Schedule 5(z) hereto:
 
Taxes.           Except as set forth on Schedule (z), the Company has accurately
prepared and filed all federal, state, foreign and other tax returns required by
law to be filed by it, has paid or made provisions for the payment of all taxes
shown to be due and all additional assessments, and adequate provisions have
been and are reflected in the financial statements of the Company for all
current taxes and other charges to which the Company is subject and that are not
currently due and payable. None of the federal income tax returns of the have
been audited by the Internal Revenue Service (the “IRS”). The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company for any completed tax period, nor of any basis
for any such assessment, adjustment or contingency.
 
(g)     Subsection (dd) of Section 5 is hereby amended to read in its entirety
as follows, and a Schedule 5(dd) shall be added to the Subscription Agreement in
the form of Schedule 5(dd) hereto:
 
Transactions with Affiliates. Except as set forth in the Reports and Schedule
5(dd), there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company, or any Affiliate.
 
(h)     Subsection (jj) of Section 5 is hereby deleted in its entirety and
replaced with the word “Reserved.”.
 
Section 2.2     Amendments Section 9 (Covenants of Company). Effective as of the
First Amendment Effective Date, Section 9 of the Subscription Agreement is
hereby amended to read in its entirety as follows:
 
(a)     Subsection (b) of Section 9 is hereby amended to read in its entirety as
follows:
 
Listing/Quotation.   No later than September 30, 2014, the Company  shall resume
and maintain the quotation or listing of its Common Stock on the NYSE Amex
Equities, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select
Market, OTC Market Groups, Inc.,  or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable.  Subject to the limitation set forth in
Section 9(n), the Company will provide Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market.  As of the date of this Agreement and
the Closing Date, the OTCQB is the Principal Market.
 
(b)     Subsection (d) of Section 9 is hereby amended to read in its entirety as
follows:
 
Filing Requirements.   Starting from September 30, 2014 (the “Company’s
Reporting Resumption Date”) and until the last to occur of (i) all the
Conversion Shares have been resold or transferred by the Subscribers pursuant to
a registration statement or pursuant to Rule 144(b)(1)(i), or (ii) none of the
Notes and Warrants are outstanding (the date of such latest occurrence being the
“End Date”), the Company will (A) comply in all respects with its reporting and
filing obligations under the 1934 Act, (B) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act even if the Company is not subject to
such reporting requirements sufficient to permit Subscriber to be able to resell
the Conversion Shares and Warrant Shares pursuant to Rule 144(b)(i), and (C)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  Failure to comply with the aforementioned items A
through C will be an Event of Default under the Transaction Documents. The
Company will use its commercially reasonable best efforts not to take any action
or file any document (whether or not permitted by the 1933 Act or the 1934 Act
or the rules thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under said acts until
the End Date.  Starting from the Company’s Reporting Resumption Date and until
the End Date, the Company will satisfy its obligations to continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D promulgated
under the 1934 Act.
 
 
 
 


First Amendment to Subscription Agreement - Page 3
 
 

--------------------------------------------------------------------------------

 




 
(c)     Subsection (g) of Section 9 is hereby amended to read in its entirety as
follows:
 
DTC Program.  Starting from May 30, 2014 and until later of the conversion of
all Notes or  the exercise of all Warrants, the Company will employ as the
transfer agent for the Common Stock, Conversion Shares and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and such Common Stock, Conversion Shares and Warrant Shares will be
maintained as eligible for transfer pursuant to the Depository Trust Automated
Securities Transfer Program.
 
(d)     Subsection (h) of Section 9 is hereby amended to read in its entirety as
follows:
 
Taxes.  Starting from May 30, 2014 and until the End Date, the Company will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.
 
(e)     The last sentence of subsection (q) of Section 9 is hereby amended to
read in its entirety as follows:
 
For so long as any Securities are outstanding, the Company will not enter into
an agreement to issue nor issue any equity, convertible debt or other securities
convertible into Common Stock or equity of the Company nor modify any of the
foregoing which may be outstanding at anytime, without the prior written consent
of a Majority in Interest except for (i) the Excepted Issuances, and (ii) equity
or debt securities to be offered by the Company for gross proceeds of at least
Two Million Dollars ($2,000,000), including the proceeds from the conversion of
the notes issued or to be issued in the New Bridge Financing (as defined below)
(the foregoing the "Qualified Offering") which will be consummated no later than
September 30, 2014 (“Qualified Offering Date”) and the expenses in connection
with such offering do not exceed 10% of the gross proceeds. For the purpose of
this Agreement, the “New Bridge Financing” means the offering of the Company’s
secured convertible promissory notes issued or to be issued, together with
certain warrants, to certain accredited investors in or around April 2014 for
aggregate gross proceeds of up to $1,000,000, as long as the expenses in
connection with such offering do not exceed 10% of the gross proceeds.  For
purposes of clarification, the Secured Notes offered hereunder may not be
included in the New Bridge Financing nor the Qualified Offering.
 
(f)     Subsection (r) of Section 9 is hereby amended to read in its entirety as
follows:
 
Seniority.   Until the Notes are fully satisfied or converted, except for the
security interest granted or to be granted in favor of the investors in the
Company’s New Bridge Financing and Qualified Financing, without written consent
of a Majority in Interest, the Company and Subsidiaries shall not grant nor
allow any security interest to be taken in any assets of the Company or any
Subsidiary or any Subsidiary’s assets; nor issue or amend any debt, equity or
other instrument which would give the holder thereof directly or indirectly, a
right in any assets of the Company or any Subsidiary or any right to payment
equal to or superior to any right of the Subscribers as holders of the Notes in
or to such assets or payment, nor issue or incur any debt not in the ordinary
course of business.
 
 
 
 

 
First Amendment to Subscription Agreement - Page 4
 
 

--------------------------------------------------------------------------------

 


 

 
 
Section 2.3     Amendments Section 11 (Additional Post-Closing Obligations).
Effective as of the First Amendment Effective Date, Section 11 of the
Subscription Agreement is hereby amended to read in its entirety as follows:
 
(a)     Subsection 11.1 of Section 11 is hereby amended to read in its entirety
as follows:
 
Registration Rights.   No later than thirty (30) days after the Company’s
Reporting Resumption Date, the Company shall  file a registration statement on
Form S-1 or Form S-3 (or any similar or successor forms promulgated by the
Commission) to include all or any part of the Conversion Shares, and Warrant
Shares such holder requests to be registered and which inclusion of such
Conversion Shares and Warrant Shares will be subject to customary underwriter
cutbacks applicable to all holders of registration rights and any cutbacks
in  accordance with guidance provided by the Securities and Exchange Commission
(including, but not limited to, Rule 415). Holders of the Conversion Shares and
the Warrant Shares shall be granted the same registration rights, if any, as
provided to the investors of the Qualified Offering and the Conversion Shares
and the Warrant Shares together with securities to be offered in the Qualified
Offering shall be subject to customary underwriter cutbacks applicable to all
holders of registration rights and any cutbacks in accordance with guidance
provided by the Securities and Exchange Commission (including, but not limited
to, Rule 415) on the basis that is pro rata to (x) the total outstanding
principal amounts of the Notes and (y) the aggregate gross proceeds actually
invested by the investors in the Qualified Offering. In addition, if at any time
after the Closing Date there is not an effective registration statement covering
all of the Conversion Shares, and Warrant Shares and the Company determines to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the 1933 Act of any
of its equity securities, but excluding Forms S-4 or S-8 and similar forms which
do not permit such registration, then the Company shall send to each holder of
any of the Securities written notice of such determination and, if within
fifteen calendar days after receipt of such notice, any such holder shall so
request in writing, the Company shall include in such registration statement all
or any part of the Conversion Shares, and Warrant Shares such holder requests to
be registered and which inclusion of such Conversion Shares and Warrant Shares
will be subject to customary underwriter cutbacks applicable to all holders of
registration rights and any cutbacks in  accordance with guidance provided by
the Securities and Exchange Commission (including, but not limited to, Rule
415). The obligations of the Company under this Section may be waived by any
holder of any of the Securities entitled to registration rights under this
Section 11.1. All expenses incurred by the Company in complying with Section 11,
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” All underwriting discounts and
selling commissions applicable to the sale of Registrable Securities are called
"Selling Expenses."  The Company will pay all Registration Expenses in
connection with the registration statement under Section 11.  Selling Expenses
in connection with each registration statement under Section 11 shall be borne
by the holder and will be apportioned among such holders in proportion to the
number of Shares included therein for a holder relative to all the Securities
included therein for all selling holders, or as all holders may agree. It shall
be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Subscriber that such Subscriber shall furnish to the
Company in writing such information and representation letters, including a
completed form of a securityholder questionnaire, with respect to itself and the
proposed distribution by it as the Company may reasonably request to assure
compliance with federal and applicable state securities laws.
 
 
 
 


First Amendment to Subscription Agreement - Page 5
 
 

--------------------------------------------------------------------------------

 


 

 
 
(b)     Subsection (f) of Section 11.2 is hereby amended to read in its entirety
as follows:
 
144 Default.   At any time after one year after the Company’s Reporting
Resumption Date and ending on the End Date, in the event the Subscriber is not
permitted to sell any of the Conversion Shares or Warrant Shares without any
restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason including but not limited to failure by the
Company to file quarterly, annual or any other filings required to be made by
the Company by the required filing dates (provided that any filing made within
the time for a valid extension shall be deemed to have been timely filed), or
the Company’s failure to make information publicly available which would allow
Subscriber’s reliance on Rule 144 in connection with sales of Conversion Shares
or Warrant Shares, except due to a change in current applicable securities laws
or because the Subscriber is an Affiliate (as defined under Rule 144) of the
Company, then the Company shall pay such Subscriber as liquidated damages and
not as a penalty for each thirty (30) days (or such lesser pro-rata amount for
any period less than thirty (30) days) an amount equal to two percent (2%) of
the purchase price of the Conversion Shares and Warrant Shares subject to such
144 Default.  Liquidated Damages shall not be payable pursuant to this Section
11.2(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.
 
ARTICLE 3
 
Amendments to Warrant
 
Section 3.1 Amendment to Warrant Shares. Effective as of the First Amendment
Effective Date, the number of Warrant Shares shall be amended to be 1,800,412
shares.
 
Section 3.2 Amendments to Purchase Price. Effective as of the First Amendment
Effective Date, the Purchase Price of the Warrant shall be amended to be $0.25
per share.
 
ARTICLE 4
 
Miscellaneous
 
Section 4.1 Waiver of Defaults.  The undersigned Subscriber hereby agrees: (i)
to waive any Events of Default that have occurred under the terms of the
Transaction Documents, including, without limitation to the Subscription
Agreement, the Secured Notes, the Security Agreement and the Guaranty Agreement,
as of the date hereof (the “Defaults”); and (ii) to waive any rights or remedies
with respect to the Event of Defaults provided under the Transaction Documents
or the applicable laws.
 
Section 4.2 Issuance of Additional Shares. In consideration of the waiver by the
Subscriber, the Notes Amendment and the Security Agreement Amendment, the
Company hereby agrees to issue and deliver to the holders of the Secured Notes
shares of the Company’s Series D Preferred Stock as set forth on Exhibit A
hereto within three (3) business days after the execution of this Amendment. The
Series D Preferred Stock shall have the designations, rights, preference or
other qualifications and limitations as set forth on the Certificate of
Designations, Preferences and Rights of Series D Preferred Stock in the form of
Exhibit B.
 
Section 4.3 Ratification of Transaction Documents.  The terms and provisions of
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Transaction Documents and the other documents executed and
delivered in connection therewith, and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Subscription
Agreement and the Warrant and such other documents are ratified and confirmed
and shall continue in full force and effect after giving effect to this
Amendment.  The Subscription Agreement, the Warrant and such other documents
shall continue to be legal, valid, binding, and enforceable in accordance with
their respective terms.
 
 
 

 
First Amendment to Subscription Agreement - Page 6
 
 

--------------------------------------------------------------------------------

 


 
 

 
 
Section 4.4 Representations and Warranties.  The Company hereby represents and
warrants to each Holder that, as of the date of and after giving effect to this
Amendment, the execution, delivery, and performance of this Amendment and all
other documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of the Company and will not
violate the Company’s organizational or governing documents.
 
Section 4.5 Reference to Subscription Agreement.  The Subscription Agreement and
the Warrant, any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof are hereby amended
so that any reference to the Subscription Agreement and the Warrant in such
agreements, documents, and instruments, whether direct or indirect, shall be a
reference to the Subscription Agreement and the Warrant as amended hereby.
 
Section 4.6 Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 4.7 Applicable Law.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK.
 
Section 4.8 Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America sitting in New York County, and, by execution
and delivery of this Amendment, the Company hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The Company hereby irrevocably waives, in connection with any
such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.  Nothing herein shall
affect the right of the Majority Holder or any other holder of Secured Notes to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Company in any other jurisdiction.
 
Section 4.9 Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Company, each holder of Secured Notes and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the holders of a majority of the then outstanding principal amount of
the Secured Notes.
 
Section 4.10 Counterparts.  This Amendment may be executed in one or more
counterparts, and on telecopied or other electronically transmitted
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
agreement.
 
Section 4.11 Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment. A telecopy or other electronic transmission of any executed
counterpart shall be deemed valid as an original.
 
 
 
 
 


First Amendment to Subscription Agreement - Page 7
 
 

--------------------------------------------------------------------------------

 




 
 
Section 4.12 Entire Agreement.  This Amendment, the Secured Notes (as amended
hereby) and all other instruments, documents, and agreements executed and
delivered in connection herewith and therewith embody the final, entire
agreement among the Company and the holders of the Secured Notes, and supersede
any and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating hereto or thereto, and may not be contradicted
or varied by evidence of prior, contemporaneous, or subsequent oral agreements
or discussions of the parties.  There are no unwritten oral agreements among the
parties.
 


 
 
 
 
 
 
 
 
 
 
 
[Remainder of page intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 


First Amendment to Subscription Agreement - Page 8
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers in several counterparts as of the date
specified in the preamble hereof.

COMPANY:


NUVEL HOLDINGS, INC.




By:  /s/    Jay
Elliot                                                            
Name:     Jay Elliot
Title:       Chairman
 
 
SUBSCRIBER:
 
ALPHA CAPITAL ANSTALT.




By: /s/   ____________________________________
Name:   ____________________________________
Title:     ____________________________________








 




First Amendment to Subscription Agreement - Page 9
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULES
 


 
Schedule 5(j)
Information Concerning Company


The Company has not filed the following reports as required under Section 13 of
the Securities Exchange Act of 1934 (the “Exchange Act”): (i) the annual report
on Form 10-K for the fiscal year ended December 31, 2012; (ii) the quarterly
reports on Form 10-Q for the fiscal quarters ended March 31, 2013, June 30, 2013
and September 30, 2013.


Schedule 5(p)
Undisclosed Events or Circumstances


On March 25, 204, the Company entered into a Settlement Agreement (the
“Settlement Agreement”) with Velocity Media Ventures (“VMV”) in connection with
a consulting agreement that the Company had with VMV on August 29, 2012 (the
“Consulting Agreement”).  Pursuant to the Settlement Agreement, the Company
shall make a payment of $20,000 within 5 business days after the Company
receives the first $250,000 gross proceeds from the New Bridge Offering and
issue a promissory note of $40,000 to VMV on the date of the Settlement
Agreement (the “Promissory Note”). The Promissory Note bears no interest and
shall be payable in two equal installments upon the respective consummation of
the closings of the second subsequent $250,000 of the New Bridge and the third
subsequent $250,000 of the New Bridge. In consideration of the above payment,
VMV agreed to release the Company and its affiliates from all claims in
connection with the Consulting Agreement as well as covenants of
non-disparagement and non-solicitation.


Schedule  5(u)
Reporting Company/Shell Company


The Company has not filed the following reports as required under Section 13 of
the Exchange Act: (i) the annual report on Form 10-K for the fiscal year ended
December 31, 2012; (ii) the quarterly reports on Form 10-Q for the fiscal
quarters ended March 31, 2013, June 30, 2013 and September 30, 2013.


Schedule 5(v)
Listing


The Company’s Common Stock is currently listed on OTC Market Group’s OTC Pink
marketplace as “OTC Pink No Information.”  The Company intends to resume listing
on the OTCQB marketplace of the OTC Market Group by September 30, 2014.




Schedule 5(z)
Taxes


The Company has not filed the federal tax return for the year ended 2012 and
2013 and owes IRS a total of $0 in taxes. The Company has not filed with the
State of Florida its state tax return for the year ended 2012 and 2013 and owes
the State of Florida a total of approximately $350 in taxes.  The Company
intends to file the above referenced tax returns and pay the taxes prior to May
30, 2014.
 
 
 
 
 

 


First Amendment to Subscription Agreement - Page 10
 
 

--------------------------------------------------------------------------------

 




 
 
Schedule 5(dd)
Transactions with Affiliates




Other than occasional related party loans funded by officers for general working
capital needs, the Company had no material transactions with affiliates.


 


 


 


 


 


 


 


 


First Amendment to Subscription Agreement - Page 11
 
 

--------------------------------------------------------------------------------

 




 


 
EXHIBIT A
 
Additional Shares
 


 
Name of Holder
Number of Additional Shares of Series D Preferred Stock
   
Alpha Capital Anstalt
1,699,383
   
Chi Squared Capital Inc.
67,975



 


 
 
 
 
 
 
 
 

 
First Amendment to Subscription Agreement - Page 12
 
 

--------------------------------------------------------------------------------

 




 


 
EXHIBIT B
 
Certificate of Designations, Preferences and Rights of Series D Preferred Stock
 
of
 
Nuvel Holdings, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


First Amendment to Subscription Agreement - Page 13
 
 

--------------------------------------------------------------------------------

 

